Case 1:19-cv-06738-EK-VMS Document 13 Filed 01/30/20 Page 1 of 3 PageID #: 61

                         KORSINSKY & KLEIN, LLP
                                          2926 Avenue L
                                     Brooklyn, New York 11210


                                          TEL: (212) 495-8133
                                        WWW.KKLAWFIRM.COM



PARTNERS:                                                             ASSOCIATES:
MICHAEL KORSINSKY, ESQ. *                                             SAMUEL DIAMANTSTEIN, ESQ.*
JOSEPH KLEIN, ESQ., CPA*                                              ADAM M. BIRNBAUM, ESQ. **
                                                                      MARC ILLISH, ESQ.
COUNSEL:                                                              SANDRA DAVERMANN, ESQ.***
DANIEL LIEBERMAN, ESQ.                                                KENNETH RENOV, ESQ.*

MANHATTAN OFFICE                                                        * Admitted in NY & NJ
One Penn Plaza, Suite 1920                                             ** Admitted in NY & MA
New York, New York 10119                                              *** Admitted in NY & NC



                                                                January 30, 2020
VIA ECF
Hon. Roslynn R. Mauskopf
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:     Marguerite Gabriel v. NewRez LLC, 19-cv-06738 (RRM) (VMS)
        Plaintiff’s Response to Defendant’s Pre-Motion Conference Request

Dear Judge Mauskopf,

We represent Marguerite Gabriel, the plaintiff in the above-captioned matter. We write in
compliance with Your Honor’s Order, dated January 23, 2020, directing the Plaintiff to set forth
the legal and factual bases on which we intend to rely in opposition to the Defendant’s proposed
motion to dismiss. Contrary to the multiplicity of arguments hinted at in the Defendant’s letter
dated January 22, 2020, Ms. Gabriel has pled a cause of action pursuant to the Fair Debt
Collection Practices Act, 15 U.S.C. section 1692 et seq. (“FDCPA”).

The Complaint, while factually related to the ongoing foreclosure proceedings pending before
the state court, is not a “collateral attack on the foreclosure,” to which Shellpoint is not a party.
Rather, the Complaint alleges that the Defendant committed specific, freestanding breaches of
federal law in connection with its own role as a debt collector, that it used threats of litigation to
hold Ms. Gabriel responsible for a debt that the statute of limitations had rendered uncollectable,
and that Ms. Gabriel suffered damages as a result of said breaches. Ms. Gabriel’s Complaint is
not required to make “’detailed factual allegations’ but must have ‘more than an unadorned, the-
defendant-unlawfully-harmed me accusation.’” Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937,
1949, 173 L.Ed.2d 868 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127
S.Ct. 1955, 167 L.Ed.2d 929 (2007), which it manifestly does. The proposed motion to dismiss is
little more than an attempt by the Defendant to avoid liability for its unlawful conduct by
Case 1:19-cv-06738-EK-VMS Document 13 Filed 01/30/20 Page 2 of 3 PageID #: 62

KORSINSKY & KLEIN, L.L.P.
                                                                     Hon. Roslynn R. Mauskopf
                                                                                January 30, 2020
                                                                                      Page 2 of 3

“pointing the finger” at the foreclosure action, even though the Defendant is aware that it is not a
party to said proceedings and that Ms. Gabriel has already taken the position therein that she is
not entitled to join additional parties or interpose counterclaims.

                           The Proposed Motion to Dismiss is Baseless

The Complaint alleges that “The sole current occupant of the Premises is the Plaintiff,
Marguerite Gabriel. Ms. Gabriel was Rosemond’s long-term partner, and she occupied and
continued to live in the Premises after Rosemond passed away.” The Complaint further alleges
that “Shellpoint repeatedly contacted the Plaintiff, both in writing and over the telephone, in an
attempt to convince her that she was likely to stand liable for the Mortgage in Rosemond’s place.
Shellpoint further told the Plaintiff that if she refused to assume responsibility for the Mortgage
then she could face legal liability, including the loss of her home.” The Complaint alleges that
these communications finally culminated in Ms. Gabriel signing an assumption agreement on
December 14, 2018, within the 1-year statute of limitations for FDCPA actions. Ms. Gabriel is
not a sophisticated consumer and does not maintain written telephone records, but she intends to
offer affidavits and written records, which she will supplement after discovery with the
Defendant’s own telephone records and correspondence archives, to demonstrate that this
communication was continuous and ongoing and continued up until the very date that she
executed the assumption agreement. Her “failure” to plead the specific dates of these contacts on
the face of the Complaint is not a basis for dismissal, since “at the pleading stage, dismissing
claims as time-barred is “appropriate only if a complaint clearly shows the claim is out of time.””
Hines v. HSBC Bank USA, 2016 U.S. Dist. LEXIS 141651, *19-20 (E.D.N.Y. 2016), quoting
Harris v. City of New York, 186 F.3d 243, 250 (2d Cir. 1999).

Defendant claims that these are “legal conclusions passed off as factual allegations,” but they are
sufficient allegations that Shellpoint spoke to Ms. Gabriel about the debts of the decedent
Anthony Reid Rosemond, in violation of 15 USCS § 1692c (b), and that it represented to her that
the debts could still form the basis of a lawsuit against her, in violation of 15 USCS § 1692e and
1692f. Whether the “foreclosure notice” the Defendant references was addressed to Ms. Gabriel
personally or not, upon being contacted by Ms. Gabriel, Shellpoint knew that she was not the
debtor and Shellpoint was barred from speaking to her about the debt at all.

Once Shellpoint began communicating directly with Ms. Gabriel, it was bound by the FDCPA’s
bar against “false, deceptive, or misleading representation or means in connection with the
collection of any debt,” 15 USCS § 1692e, a bar which applies “irrespective of whether the
presumed debtor owes the debt in question.” Sykes v. Mel Harris & Assocs. LLC, 285 F.R.D.
279, 292 (S.D.N.Y. 2012). By representing that Shellpoint would abstain from legal action which
it was simply not entitled to take if Ms. Gabriel agreed to assume Anthony Rosemond’s debts,
Shellpoint was “in violation of Section 1692(e)(5), which also constitutes a "false representation"
in violation of Section 1692e(10). Although it is permissible for a debt collector to seek to collect
on a time-barred debt voluntarily, it is prohibited from threatening litigation with respect to such
a debt.” Larsen v. JBC Legal Group, P.C., 533 F. Supp. 2d 290, 303 (E.D.N.Y. 2008) [internal
citations omitted]. Even if the Court is inclined to accept that Ms. Gabriel’s third-party status is
Case 1:19-cv-06738-EK-VMS Document 13 Filed 01/30/20 Page 3 of 3 PageID #: 63

KORSINSKY & KLEIN, L.L.P.
                                                                     Hon. Roslynn R. Mauskopf
                                                                                January 30, 2020
                                                                                      Page 3 of 3

dispositive of some of her allegations, these same representations would still fall within the
ambit of 15 U.S.C. 1692f, which grant “anyone aggrieved” by the violation standing to sue. See,
ex., Aviles v. Wayside Auto Body, Inc., 49 F. Supp. 3d 216, 228 (D. Conn. 2014).

The Rooker-Feldman doctrine is not implicated for two reasons. First, there has been no final
determination in the state court proceedings, and there is thus no “judgment” against which Ms.
Gabriel could make a “collateral attack.” The Defendant speculates about what it “would” do
should the holder of the note prevail in the foreclosure action, but until such a determination is
made there is no basis to claim that Ms. Gabriel is a “state court loser” – nothing in the state
court has been lost or won at the time of this writing; such speculative arguments are untimely.
Irrespective of the outcome in the state court, Shellpoint faces separate responsibility for “claims
sounding under the FDCPA [which speak] not to the propriety of the state court judgments, but
to the fraudulent course of conduct that [Shellpoint] pursued in obtaining such judgments.”
Sykes v. Mel S. Harris & Assocs. LLC, 780 F.3d 70, 94-95 (2d Cir. 2015).

Second, while Defendant asserts that Ms. Gabriel has “vigorously challenged the foreclosure by
filing motions,” as Defense counsel is aware, the only step Ms. Gabriel took in the foreclosure
action was the filing of a motion to dismiss the action because it was improperly commenced
against Anthony Reid Rosemond a decade after Mr. Rosemond’s death. New York law is
absolutely clear that the dead may not be sued and that any case purportedly commenced against
the dead is a legal nullity ab initio. See, ex., Rivera v. Bruchim, 103 A.D.3d 700, 959 N.Y.S.2d
448 (N.Y. App. Div. 2d Dept. 2013). The law is likewise clear that the court may not grant any
relief with respect to a case improperly commenced against the dead, including addition or
substitution of parties. Marte v. Graber, 57 A.D.3d 1, 4 (N.Y. App. Div. 1st Dept 2008). Ms.
Gabriel, therefore, cannot complain of Shellpoint’s illegal collection activities in the state court
proceeding, as she has already taken the position in her motion to dismiss that she may not
properly ask the court to do anything except dismiss the complaint.

                                            Conclusion

The Complaint is not a “collateral attack on the foreclosure” but complains of specific,
actionable wrongdoing on Shellpoint’s part which are sufficiently pled to avoid dismissal. The
Court should conduct a pre-motion conference so it may be more fully apprised of the parties’
arguments before it considers granting the Defendant leave to file a meritless dispositive motion.
If the Court nonetheless seeks further elaboration of the allegations contained in the Complaint,
the Plaintiff respectfully would seek leave to replead pursuant to Rule 15.

                                                     Respectfully Submitted,

                                                     /s/ Adam M. Birnbaum
                                                     Adam M. Birnbaum

cc:    Jordan M. Smith, Esq. (via ECF)
       Counsel for the Defendant
